United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Florence, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1048
Issued: January 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 2, 2014 appellant filed a timely appeal from a February 5, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 As more than 180 days elapsed from the last merit decision of OWCP dated
January 7, 2013 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedures. 20
C.F.R. § 501.5(b). The Board denied the request in a December 8, 2014 order on the grounds that his arguments
could be adequately addressed based on a review of the case record. Order Denying Request for Oral Argument,
Docket No. 14-1048 (issued December 8, 2014).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 20, 2012 appellant, then a 26-year-old clerk, filed a traumatic injury claim
alleging that on September 24, 2012 he injured his left wrist in the performance of duty. He did
not stop work.
By decision dated January 7, 2013, OWCP denied appellant’s claim after finding that the
medical evidence was insufficient to establish a diagnosed condition causally related to the
accepted September 24, 2012 work incident. It considered the medical evidence submitted,
including a November 19, 2012 emergency room report, November 20 and 27, 2012 reports from
Paul L. Lankisch, Jr., a physician’s assistant, and November 20 and 27, 2012 reports signed by
Dr. Patrick Kunkler, Board-certified in family medicine.
In February 2013 OWCP received the previously considered November 27, 2012 report
from Dr. Kunkler and the November 19, 2012 emergency room report signed by a nurse
practitioner.
On December 9, 2013 appellant requested reconsideration. In an accompanying undated
statement, he noted that he reported his injury to management without delay. Appellant believed
that his wrist would improve without any medical care but it again began hurting after he loaded
and packed many boxes of documents. He resubmitted a November 27, 2012 patient visit
summary completed by a nurse practitioner.
In a statement dated December 2, 2013, James J. Dellinger, a manager, advised that on
September 24, 2012 appellant advised him that he had injured his left wrist when it got caught
between a cart and bookshelf. He did not initially believe that the injury was serious enough to
seek medical care. On November 19, 2012 appellant advised Mr. Dellinger that the injury was
more significant than at first thought and filed a workers’ compensation claim.
By decision dated February 5, 2014, OWCP denied appellant’s request to reopen his case
for further review of the merits under section 8128(a). It found that the evidence submitted and
arguments raised were either repetitive or immaterial and thus insufficient to warrant reopening
the case for further merit review.
On appeal appellant argued that the medical evidence supported that he was injured at
work and that his manager provided evidence that appellant immediately reported the work
injury.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
In a decision dated January 7, 2013, OWCP denied appellant’s traumatic injury claim as
the medical evidence was insufficient to establish a left wrist condition as a result of the accepted
September 24, 2012 work incident. On December 8, 2013 appellant requested reconsideration.
By decision dated February 5, 2014, OWCP denied his request for reconsideration after finding
that he did not submit evidence or raise an argument sufficient to warrant reopening the case for
further merit review.
As noted above, the Board does not have jurisdiction over the January 7, 2013 OWCP
merit decision. The issue presented on appeal is whether appellant met any of the requirements
of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. The Board finds that in the December 8, 2013 request for reconsideration, appellant did
not show that OWCP erroneously applied or interpreted a specific point of law. He did not
advance a new and relevant legal argument not previously considered. Appellant asserted that he
3

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

8

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

informed his supervisor promptly of his injury, which he believed would soon improve. In a
December 2, 2013 statement, Mr. Dellinger confirmed that appellant told him that he injured his
wrist on September 24, 2012 when he caught it between a cart and bookshelf. On November 19,
2012 he advised Mr. Dellinger that his injury was not improving, sought medical care and filed
his traumatic injury claim. Mr. Dellinger’s statement, however, is not relevant to the underlying
issue in this case, which is whether the medical evidence is sufficient to show that appellant
sustained a left wrist condition causally related to the accepted November 19, 2012 work
incident. As this is a medical issue, it must be resolved by relevant medical evidence.10
Evidence or argument that does not address the particular issue involved does not warrant
reopening a case for merit review.11
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence. However, appellant did not submit any pertinent new and relevant medical evidence in
this case. He resubmitted the November 19, 2012 emergency room report, the November 27,
2012 patient visit summary and the November 27, 2012 report from Dr. Kunkler. OWCP,
however, had previously considered this evidence in its January 7, 2013 decision. Evidence
which repeats or duplicates evidence already in the case record has no evidentiary value and does
not constitute a basis for reopening a case.12
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under section 8128.

10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

12

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

